                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                             NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           ALBERT RILEY,
                                  11                                                       Case No. 18-02283 EJD (PR)
                                                        Plaintiff,
                                  12                                                       ORDER GRANTING MOTION FOR
Northern District of California




                                                 v.                                        SUMMARY JUDGMENT
 United States District Court




                                  13

                                  14       T. FRIEDERICHS, et al.,
                                  15                   Defendants.
                                                                                           (Docket No. 17)
                                  16

                                  17

                                  18            Plaintiff, a California state prisoner, filed a pro se civil rights complaint under 42
                                  19   U.S.C. § 1983 against medical officials at Correctional Training Facility (“CTF”). The
                                  20   Court found the Complaint (Docket No. 1), liberally construed, stated a cognizable Eighth
                                  21   Amendment claim for deliberate indifference to Plaintiff’s serious medical needs, and
                                  22   ordered service of the Complaint on Defendants. (Docket No. 4.)
                                  23            Defendants Dr. T. Friederichs, Dr. Z. Ahmed, and Dr. G. Kalisher filed a motion for
                                  24   summary judgment (Docket No. 17, hereinafter “Mot.”), and declarations and exhibits in
                                  25   support thereof.1 Plaintiff filed an opposition (Docket No. 21, hereinafter “Opp.”),
                                  26
                                       1
                                  27    Defendant Dr. Ahmed’s declaration is filed under Docket No. 17-3, Defendant Dr.
                                       Friederichs’s declaration is filed under Docket No. 17-4, and Defendant Dr. Kalisher’s
                                  28   declaration is under Docket No. 17-5. Defendants submitted copies of Plaintiff’s health
                                       and grievance records in support of their motion as exhibits to the aforementioned
                                   1   Defendants filed a reply (Docket No. 22), and Plaintiff filed a sur-reply (Docket No. 23).
                                   2   For the reasons discussed below, Defendants’ Motion is GRANTED.
                                   3                                           DISCUSSION
                                   4   I.          Statement of Facts2
                                   5            During the relevant time period for this action, Defendants Dr. Friederichs and Dr.
                                   6   Kalisher were physicians at CTF. (Friederichs Decl. ¶ 1, Kalisher Decl. ¶ 1.) Defendant
                                   7   Dr. Ahmed was a physician at CTF until August 2, 2017. (Ahmed Decl. ¶ 34.)
                                   8          A.         Treatment by Defendant Dr. Ahmed
                                   9            On September 2, 2016, Plaintiff was seen by Defendant Dr. Ahmed for a complaint
                                  10   of lower back pain. (Ahmed Decl., Ex. A, at CDCR 0004, 0005, 0048-0051). Defendant
                                  11   Dr. Ahmed observed that Plaintiff regularly played basketball, was able to participate in
                                  12   normal programming, had “reasonable mobility,” had been able to walk to the clinic
Northern District of California
 United States District Court




                                  13   comfortably, and was not reporting acute pain. (Id. at CDCR 0048-0049.) Defendant Dr.
                                  14   Ahmed prescribed ibuprofen and ordered an x-ray of Plaintiff’s back. (Id. at CDCR 0049.)
                                  15   Plaintiff requested an MRI; Defendant Dr. Ahmed declined the request, but noted that he
                                  16   would discuss ordering an MRI after Plaintiff’s x-ray came back. (Id.) The x-ray was
                                  17   performed on September 12, 2016. (Id. at CDCR 1008.) The x-ray revealed “no acute
                                  18   finding.” (Id.)
                                  19            Plaintiff returned to Defendant Dr. Ahmed on October 12, 2016. (Id. at CDCR
                                  20   1008.) In that appointment, Defendant Dr. Ahmed observed that Plaintiff’s gait was
                                  21   normal, he showed no tenderness over the affected area of his back, and he did not report
                                  22   acute pain. (Id. at CDCR 1008-1010) In addition, Plaintiff was able continue with his
                                  23   daily programming. (Id. at CDCR 1008.) Plaintiff reported that ice and ibuprofen had led
                                  24   to “some improvement” in his pain. (Id. at CDCR 1009.) Defendant Dr. Ahmed referred
                                  25

                                  26
                                       declarations.
                                  27   2
                                           The following facts are undisputed unless otherwise indicated.
                                  28                                                  2
                                   1   Plaintiff to physical therapy, gave him exercises and stretches to help with back pain, and
                                   2   ordered an ice pack for Plaintiff. (Id.) The records do not reflect any MRI request from
                                   3   Plaintiff at this visit. (Id. at CDCR 1008-1010.) On October 21, 2016, Defendant Dr.
                                   4   Ahmed ordered Naproxen for Plaintiff’s pain relief. (Id. at CDCR 0452.)
                                   5          Plaintiff filed a grievance3 regarding Defendant Dr. Ahmed’s treatment (“2016
                                   6   Grievance”), alleging that Defendant Dr. Ahmed had failed properly to order Naproxen
                                   7   and ice packs for Plaintiff. (Compl. Ex. B at 1.) Plaintiff also complained that Defendant
                                   8   Dr. Ahmed had “fail[ed] to give petitioner MRI to diagnos[e] back pain” and argued this
                                   9   violated Plaintiff’s Eighth Amendment rights. (Id.)
                                  10          Over the next several months, Plaintiff was evaluated by several other doctors and
                                  11   nurses, none of whom are defendants in this action. (Ahmed Decl. ¶¶ 9-17) (summarizing
                                  12   medical examinations by Nurse Valiente, Dr. Sweet, Dr. Palomero, Nurse Shen, Nurse
Northern District of California
 United States District Court




                                  13   Gultia, Nurse Viruet, and Nurse Munoz). These medical professionals observed that
                                  14   Plaintiff had a high level of function and did not report acute pain, and continued
                                  15   prescribing mild painkillers, physical therapy, and ice packs. (See id.) None of these non-
                                  16   defendant medical professionals ordered an MRI for Plaintiff (see id.), despite Plaintiff’s
                                  17   request for one (see, e.g., id., Ex. A at CDCR 1006).
                                  18          In February 2017, Plaintiff was again seen by Defendant Dr. Ahmed. (Id. ¶¶ 15,
                                  19   17.) Defendant Dr. Ahmed again prescribed ibuprofen for Plaintiff’s pain, and ordered a
                                  20
                                       3
                                  21     The California Department of Corrections and Rehabilitation (“CDCR”) provides its
                                       inmates and parolees the right to appeal administratively “any policy, decision, action,
                                  22   condition, or omission by the department or its staff that the inmate or parolee can
                                       demonstrate as having a material adverse effect upon his or her health, safety, or welfare.”
                                  23   Cal. Code Regs. tit. 15, § 3084.1(a). CDCR also provides its inmates the right to file
                                       administrative appeals alleging misconduct by correctional officers. See id. Under the
                                  24   regulations, as amended effective January 28, 2011, the informal grievance level was
                                       omitted and there are now three levels: first level appeal, second level appeal, and third
                                  25   level appeal. Cal. Code Regs. tit. 15, § 3084.7. “Administrative exhaustion within
                                       California requires the completion of the third level of administrative review.” Jackson v.
                                  26   Fong, 870 F.3d 928, 933 (9th Cir. 2017). As of January 28, 2011, California regulations
                                       also require that the appeal name “all staff member(s) involved” and “describe their
                                  27   involvement in the issue.” Cal. Code Regs. tit. 15, § 3084.2(a)(3).

                                  28                                                 3
                                   1   new set of x-rays. (Id.) This new set of x-rays again failed to reveal any abnormality.
                                   2   (Id., Ex. A at CDCR 2361.) When Defendant Dr. Ahmed explained the x-ray findings to
                                   3   Plaintiff, Plaintiff requested an MRI or CAT scan, and Defendant Dr. Ahmed again stated
                                   4   that such tests were not warranted “at present.” (Id. at CDCR 1003.)
                                   5          Defendant Dr. Ahmed next saw Plaintiff on March 22, 2017. (Ahmed Decl. ¶ 22.)
                                   6   Plaintiff reported that he was not in acute pain, but that ibuprofen was not controlling his
                                   7   pain; Defendant Dr. Ahmed ordered Plaintiff “Tylenol #3” for pain relief. (Id., Ex. A at
                                   8   CDCR 1001-1002.) Tylenol #3 contains codeine. (Kalisher Decl. ¶ 6.) At the March 22,
                                   9   2017 appointment, Plaintiff tested positive for rheumatoid factor. (Ahmed Decl., Ex. A at
                                  10   CDCR 1001-1002.) Defendant Dr. Ahmed referred Plaintiff for a rheumatology
                                  11   consultation. (Id.) However, this referral was denied two days later by non-defendant Dr.
                                  12   Bright. (Ahmed Decl. ¶ 23.)
Northern District of California
 United States District Court




                                  13          Defendant Dr. Ahmed saw Plaintiff again on April 25, 2017. (Id. ¶ 27.) Plaintiff
                                  14   stated that his pain was “no better” although he was “trying to do stretches . . . and
                                  15   following the advise [sic] of the [physical therapist.” (Id., Ex. A at CDCR 0999.)
                                  16   Defendant Dr. Ahmed re-referred Plaintiff for a rheumatology consultation. (Id.) This
                                  17   second referral was again denied. (Ahmed Decl. ¶ 28.)
                                  18          Plaintiff had a telemetry rheumatology consultation with non-defendant Dr. Ansari
                                  19   on July 13, 2017. (Id. ¶ 31.) In light of non-defendant Dr. Ansari’s recommendations, and
                                  20   Plaintiff’s “progressive symptoms,” Defendant Dr. Ahmed ordered an MRI for Plaintiff, to
                                  21   be completed within one month. (Id. ¶ 32; see also id., Ex. A at CDCR 0998.) This
                                  22   referral was approved July 27, 2017, but Defendant Dr. Ahmed was transferred to Salinas
                                  23   Valley State Prison on August 2, 2017, before the MRI was completed. (Ahmed Dec. ¶¶
                                  24   33-36.)
                                  25          Thirteen days after Defendant Dr. Ahmed’s transfer, Plaintiff filed a grievance
                                  26   complaining that his Tylenol prescription had been reduced and that plaintiff had not yet
                                  27   had an MRI despite one having been recommended in July (“August 2017 Grievance”).
                                  28                                                  4
                                   1   (Compl., Ex. B at 21, 23 (filing grievance on August 15, 2017).) Plaintiff represents in the
                                   2   Complaint that the decision to reduce Plaintiff’s Tylenol prescription was made by
                                   3   Defendant Dr. Ahmed. (See Compl. ¶ 20.) However, Defendant Dr. Kalisher represents
                                   4   that this decision was made by Plaintiff’s new physician, non-defendant Dr. Silva. (See
                                   5   Kalisher Decl. ¶ 9 (“Dr. J. Silva had previously reduced Mr. Riley’s dose of Tylenol with
                                   6   codeine to one tablet three times a day.”).) Plaintiff’s administrative appeal records
                                   7   support this assertion. (See Compl., Ex. B at 32 (stating that “Dr. Silva reordered Tylenol .
                                   8   . . however the order was only 1 pill”)).
                                   9           Plaintiff’s MRI was performed October 6, 2017. (Ahmed Decl. ¶ 36.) When
                                  10   Plaintiff’s MRI was completed, it showed that Plaintiff has “moderate L4-5 and L5-S1 and
                                  11   degenerative changes . . . including neural foraminal stenosis and nerve root
                                  12   compressions.” (Id., Ex. A at CDCR 0995.) The MRI showed “no significant central
Northern District of California
 United States District Court




                                  13   canal stenosis.” (Id.)
                                  14        B.       Treatment by Defendant Dr. Kalisher
                                  15           Defendant Dr. Kalisher does not appear to have ever been Plaintiff’s primary
                                  16   physician, but she saw Plaintiff either two or three times while filling in for his regular
                                  17   physician. (Kalisher Decl. ¶¶ 6, 7, 9.)
                                  18           On March 8, 2017, Defendant Dr. Kalisher renewed Plaintiff’s Tylenol prescription.
                                  19   (Id. ¶ 6.)
                                  20           On September 5, 2017, Defendant Dr. Kalisher had an appointment with Plaintiff
                                  21   while covering for Defendant Dr. Ahmed. (Id. ¶ 7.) Plaintiff reported that he had
                                  22   “improvement of pain [from] doing stretches” and from “reducing workouts,” and that his
                                  23   Tylenol prescription was helping with his pain. (Id., Ex. A at CDCR 0996-0997.)
                                  24   Defendant Dr. Kalisher noted that Plaintiff reported a “pain level [of] 6/10 down from ‘off
                                  25   the charts,’” had “no pain to palpation,” and had “no objective evidence of severe pain.”
                                  26   (Id. at CDCR 0997.) Defendant Dr. Kalisher denied Plaintiff’s request for a lower bunk
                                  27   chrono. (Id.) However, Defendant Dr. Kalisher continued Plaintiff’s Tylenol prescription
                                  28                                                  5
                                   1   “as written.” (Id.) Plaintiff represents that, in this appointment, Defendant Dr. Kalisher
                                   2   told him that “prison doctors are authorized . . . to disregard a prisoner’s pain after an
                                   3   initial attempt to alleviate pain,” and that “minimizing [Plaintiff’s] pain was not her
                                   4   concern.” (Compl. ¶¶ 26, 27.)
                                   5          Plaintiff included complaints about Defendant Dr. Kalisher in his August 2017
                                   6   Grievance, claiming that “Dr. Kalisher made it clear [that] helping me minimize my pain is
                                   7   not her number one concern,” that she “refused to issue petitioner a lower bunk chrono,”
                                   8   and that she had relied on an erroneous statement from the physical therapist that stretches
                                   9   were helping Plaintiff’s pain. (Compl., Ex. B at 24.) Plaintiff also filed a grievance
                                  10   against Defendant Dr. Kalisher several months later, claiming she had decided to cut his
                                  11   Tylenol prescription (“October 2017 Grievance”). (Id., Ex. B at 31.) However, later in the
                                  12   administrative appeals process Plaintiff conceded this decision was made by non-defendant
Northern District of California
 United States District Court




                                  13   Dr. Silva. (Id. at 32.)
                                  14          On November 14, 2017, Defendant Dr. Kalisher had an appointment with Plaintiff
                                  15   while covering for non-defendant Dr. Silva, Plaintiff’s new primary care physician.
                                  16   (Kalisher Decl. ¶ 9.) Defendant Dr. Kalisher reviewed Plaintiff’s MRI with him (see id.),
                                  17   and noted that Plaintiff was reporting a pain level of “6/10 after meds.” (Id., Ex. A at
                                  18   CDCR 0995.) Plaintiff requested an increase in the dose of his Tylenol. (Id.) However,
                                  19   Defendant Dr. Kalisher noted that Plaintiff’s MRI showed the “changes [to his lower back]
                                  20   are not severe,” that the pain he reported was “not acute” at 6/10, and that therefore
                                  21   “CDCR guidelines limits use of” Tylenol prescriptions. (Id. at CDCR 0996.) She referred
                                  22   Plaintiff for a follow-up appointment with his primary care physician, “to be seen before
                                  23   [the prescription] expires.” (Id.)
                                  24          Plaintiff claims that, in this appointment, Defendant Dr. Kalisher told him she did
                                  25   not know how to read an MRI. (Compl. ¶ 34.) He also claims Defendant Dr. Kalisher
                                  26   “deliberately refused to prescribe sufficient pain medication” and told him he would “just
                                  27   have to suffer until” his appointment with non-defendant Dr. Silva, because Defendant Dr.
                                  28                                                  6
                                   1   Kalisher did not “have the time to waste on you people.” (Id.)
                                   2       C.          Interactions with Defendant Dr. Friederichs
                                   3          Defendant Dr. Friederichs does not appear ever to have treated Plaintiff. (See
                                   4   Friederichs Decl. ¶¶ 7-14.) Instead, Defendant Dr. Friederichs appears to have conducted
                                   5   the First-Level Review of Plaintiff’s 2016 Grievance and August 2017 Grievance. (See id.
                                   6   at ¶¶ 7, 11.)
                                   7          Defendant Dr. Friederichs conducted the First-Level Review of plaintiff’s 2016
                                   8   Grievance complaining of chronic lower back pain, and requesting an MRI, stronger pain
                                   9   medication, and a different primary physician. (Id. ¶¶ 6-7.) Defendant Dr. Friederichs
                                  10   interviewed plaintiff in conjunction with this review, and observed that plaintiff “was able
                                  11   to walk and sit without difficulty” at that time. (Id. ¶ 7.) Defendant Dr. Friederichs denied
                                  12   plaintiff’s administrative appeal, and explained that “an MRI is only approved if the
Northern District of California
 United States District Court




                                  13   patient’s signs and symptoms indicate that he might benefit from surgery.” (Id. & at Ex. A
                                  14   at CDCR 3009.) Defendant Dr. Friederichs proposed different medications for plaintiff,
                                  15   which plaintiff refused. (Id.)
                                  16          Plaintiff represents that Defendant Dr. Friederichs “personally informed” plaintiff
                                  17   that an MRI would not be provided if any CDCR medical employee believed it to be
                                  18   unnecessary, despite plaintiff’s pain, and that Defendant Dr. Friederichs was allowed to
                                  19   “prescribe mere aspirin to treat any ailment.” (Compl. ¶ 15, Opp. at 3.)
                                  20          Plaintiff pursued the 2016 Grievance to upper levels of review, in which Defendant
                                  21   Dr. Friederichs’s decision was affirmed. (Friederichs Decl. ¶¶ 8-9.)
                                  22          Defendant Dr. Friederichs conducted the First-Level Review of plaintiff’s August
                                  23   2017 Grievance, which complained of the reduction in plaintiff’s Tylenol prescription.
                                  24   (Id. ¶ 11.) Defendant Dr. Friederichs denied plaintiff’s administrative appeal, noting that
                                  25   plaintiff had been referred for an MRI, that plaintiff had reported an improvement in his
                                  26   pain to Defendant Dr. Kalisher, and that the medical team was trying “to maximize
                                  27   function while avoiding the serious side effects of stronger pain medical prescriptions.”
                                  28                                                 7
                                   1   (Id.) Plaintiff appealed this denial, and Defendant Dr. Friederichs’s decision was affirmed
                                   2   at upper levels of review. (Id. ¶¶ 12-13.)
                                   3   II.    Proceedings in this Court
                                   4          Plaintiff filed this action on April 2, 2018. (Compl. at 4.) United States Magistrate
                                   5   Judge Ryu screened the Complaint and found that, liberally construed, Plaintiff had stated
                                   6   an Eighth Amendment claim against Defendant Drs. Friederichs, Ahmed, and Kalisher.
                                   7   United States Magistrate Judge Ryu ordered that the Complaint be served upon
                                   8   Defendants.
                                   9          Defendants moved for summary judgment, Plaintiff opposed this motion, and
                                  10   Defendants filed a reply. Plaintiff filed a sur-reply. (Docket No. 23.) Plaintiff failed to
                                  11   seek approval before filing this sur-reply, as required by the local rules. See Civ. L.R. 7-
                                  12   3(d). Accordingly, the sur-reply is improper, and the Court will not consider it.
Northern District of California
 United States District Court




                                  13   III.   Summary Judgment
                                  14          Summary judgment is proper where the pleadings, discovery and affidavits show
                                  15   that there is “no genuine dispute as to any material fact and the movant is entitled to
                                  16   judgment as a matter of law.” Fed. R. Civ. P. 56(a). A court will grant summary judgment
                                  17   “against a party who fails to make a showing sufficient to establish the existence of an
                                  18   element essential to that party’s case, and on which that party will bear the burden of proof
                                  19   at trial . . . since a complete failure of proof concerning an essential element of the
                                  20   nonmoving party’s case necessarily renders all other facts immaterial.” Celotex Corp. v.
                                  21   Cattrett, 477 U.S. 317, 322-23 (1986). A fact is material if it might affect the outcome of
                                  22   the lawsuit under governing law, and a dispute about such a material fact is genuine “if the
                                  23   evidence is such that a reasonable jury could return a verdict for the nonmoving party.”
                                  24   Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986).
                                  25          Generally, the moving party bears the initial burden of identifying those portions of
                                  26   the record which demonstrate the absence of a genuine issue of material fact. See Celotex
                                  27   Corp., 477 U.S. at 323. Where the moving party will have the burden of proof on an issue
                                  28                                                  8
                                   1   at trial, it must affirmatively demonstrate that no reasonable trier of fact could find other
                                   2   than for the moving party. But on an issue for which the opposing party will have the
                                   3   burden of proof at trial, the moving party need only point out “that there is an absence of
                                   4   evidence to support the nonmoving party’s case.” Id. at 325. If the evidence in opposition
                                   5   to the motion is merely colorable, or is not significantly probative, summary judgment may
                                   6   be granted. See Liberty Lobby, 477 U.S. at 249-50.
                                   7          The burden then shifts to the nonmoving party to “go beyond the pleadings and by
                                   8   her own affidavits, or by the ‘depositions, answers to interrogatories, and admissions on
                                   9   file,’ designate specific facts showing that there is a genuine issue for trial.’” Celotex
                                  10   Corp., 477 U.S. at 324 (citations omitted). If the nonmoving party fails to make this
                                  11   showing, “the moving party is entitled to judgment as a matter of law.” Id. at 323.
                                  12          The Court’s function on a summary judgment motion is not to make credibility
Northern District of California
 United States District Court




                                  13   determinations or weigh conflicting evidence with respect to a material fact. See T.W.
                                  14   Elec. Serv., Inc. V. Pacific Elec. Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
                                  15   The evidence must be viewed in the light most favorable to the nonmoving party, and the
                                  16   inferences to be drawn from the facts must be viewed in a light most favorable to the
                                  17   nonmoving party. See id. at 631. It is not the task of the district court to scour the record
                                  18   in search of a genuine issue of triable fact. Keenan v. Allen, 91 F.3d 1275, 1279 (9th Cir.
                                  19   1996). The nonmoving party has the burden of identifying with reasonable particularity
                                  20   the evidence that precludes summary judgment. Id. If the nonmoving party fails to do so,
                                  21   the district court may properly grant summary judgment in favor of the moving party. See
                                  22   id.; see, e.g., Carmen v. San Francisco Unified School District, 237 F.3d 1026, 1028-29
                                  23   (9th Cir. 2001).
                                  24          A.     Deliberate Indifference
                                  25          Deliberate indifference to a prisoner’s serious medical needs violates the Eighth
                                  26   Amendment. Estelle v. Gamble, 429 U.S. 97, 104 (1976). A prison official violates the
                                  27   Eighth Amendment only when two requirements are met: (1) the deprivation alleged is,
                                  28                                                  9
                                   1   objectively, sufficiently serious, and (2) the official is, subjectively, deliberately indifferent
                                   2   to the inmate’s health or safety. See Farmer v. Brennan, 511 U.S. 825, 834 (1994).
                                   3          A “serious” medical need exists if the failure to treat a prisoner’s condition could
                                   4   result in further significant injury or the “unnecessary and wanton infliction of pain.” Id.
                                   5   The following are examples of indications that a prisoner has a “serious” need for medical
                                   6   treatment: the existence of an injury that a reasonable doctor or patient would find
                                   7   important and worthy of comment or treatment; the presence of a medical condition that
                                   8   significantly affects an individual’s daily activities; or the existence of chronic and
                                   9   substantial pain. McGuckin v. Smith, 974 F.2d 1050, 1059-60 (9th Cir. 1992), overruled
                                  10   on other grounds, WMX Technologies, Inc. v. Miller, 104 F.3d 1133, 1136 (9th Cir. 1997)
                                  11   (en banc).
                                  12          A prison official is deliberately indifferent if he knows that a prisoner faces a
Northern District of California
 United States District Court




                                  13   substantial risk of serious harm and disregards that risk by failing to take reasonable steps
                                  14   to abate it. See Farmer, 511 U.S. at 837. The official must both know of “facts from
                                  15   which the inference could be drawn” that an excessive risk of harm exists, and he must
                                  16   actually draw that inference. Id. If a prison official should have been aware of the risk,
                                  17   but was not, then the official has not violated the Eighth Amendment, no matter how
                                  18   severe the risk. Gibson v. County of Washoe, 290 F.3d 1175, 1188 (9th Cir. 2002).
                                  19          In order for deliberate indifference to be established, therefore, there must be a
                                  20   purposeful act or failure to act on the part of the defendant and resulting harm. See
                                  21   McGuckin, 974 F.2d at 1060; Shapley v. Nevada Bd. of State Prison Comm’rs, 766 F.2d
                                  22   404, 407 (9th Cir. 1985). A finding that the defendant’s activities resulted in “substantial”
                                  23   harm to the prisoner is not necessary, however. Neither a finding that a defendant’s
                                  24   actions are egregious nor that they resulted in significant injury to a prisoner is required to
                                  25   establish a violation of the prisoner’s federal constitutional rights, McGuckin, 974 F.2d at
                                  26   1060, 1061 (citing Hudson v. McMillian, 503 U.S. 1, 7-10 (1992) (rejecting “significant
                                  27   injury” requirement and noting that Constitution is violated “whether or not significant
                                  28                                                  10
                                   1   injury is evident”)), but the existence of serious harm tends to support an inmate’s
                                   2   deliberate indifference claims, Jett v. Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (citing
                                   3   McGuckin, 974 at 1060).
                                   4          “A difference of opinion between a prisoner-patient and prison medical authorities
                                   5   regarding treatment does not give rise to a § 1983 claim.” Franklin v. Oregon, 662 F.2d
                                   6   1337, 1344 (9th Cir. 1981). Similarly, a showing of nothing more than a difference of
                                   7   medical opinion as to the need to pursue one course of treatment over another is
                                   8   insufficient, as a matter of law, to establish deliberate indifference, see Toguchi v. Chung,
                                   9   391 F.3d 1051, 1058, 1059-60 (9th Cir. 2004); Sanchez v. Vild, 891 F.2d 240, 242 (9th
                                  10   Cir. 1989); Mayfield v. Craven, 433 F.2d 873, 874 (9th Cir. 1970).
                                  11          Viewing the evidence in the light most favorable to Plaintiff, the Court finds there is
                                  12   no genuine dispute as to any material fact relating to Plaintiff’s claim of deliberate
Northern District of California
 United States District Court




                                  13   indifference.
                                  14                   1. Defendant Drs. Ahmed and Kalisher
                                  15          The undisputed evidence shows that neither Defendant Dr. Ahmed nor Defendant
                                  16   Dr. Kalisher were deliberately indifferent to Plaintiff’s serious medical needs.
                                  17          Defendant Dr. Ahmed responded promptly to Plaintiff’s complaints of back pain,
                                  18   and not only prescribed pain medication but also investigated the source of Plaintiff’s back
                                  19   pain. The evidence shows that Defendant Dr. Ahmed evaluated Plaintiff six times in 10
                                  20   months, and that between appointments with Defendant Dr. Ahmed Plaintiff had at least
                                  21   13 other appointments with other medical staff at CTF. (Ahmed Decl. ¶¶ 6-32.) During
                                  22   this treatment period, Defendant Dr. Ahmed repeatedly ordered pain medication for
                                  23   Plaintiff. (See id. ¶¶ 6 (ibuprofen); 8 (Naproxen), 15 (ibuprofen); 19-20, 21, 24, 26-27, 29-
                                  24   30 (Tylenol #3).) Although Plaintiff now complains that CTF treated him with “mere
                                  25   aspirin” (Opp. at 3-4), the evidence shows that Plaintiff was prescribed Tylenol #3, which
                                  26   contains codeine, beginning in February 2017 (Ahmed Decl., Ex. A at CDCR 1487).
                                  27   Moreover, in his August 2017 Grievance, Plaintiff stated that his “Tylenol 3 medication
                                  28                                                 11
                                   1   helped manage [his] pain.” (Compl., Ex. B at 22.)
                                   2           In addition to treating Plaintiff’s pain, Defendant Dr. Ahmed ordered and evaluated
                                   3   x-rays of Plaintiff’s spine to investigate the source of Plaintiff’s pain. (See Ahmed Decl.
                                   4   ¶¶ 6-7, 17-18). When the x-rays were returned, they showed “no acute finding.” (Id. ¶ 7.)
                                   5   There is no evidence indicating that Defendant Dr. Ahmed had reason to disbelieve the x-
                                   6   ray, or that his reliance on the reviewing physician’s findings was otherwise unreasonable.
                                   7   Defendant Dr. Ahmed also requested consultations from outside specialists (id. ¶¶ 22-23,
                                   8   28-31), and referred Plaintiff for an MRI (id. ¶ 32). Accordingly, there is no evidence to
                                   9   support Plaintiff’s assertion that Defendant Dr. Ahmed “disregarded” Plaintiff’s “pleas”
                                  10   for treatment (see Opp.) or “deliberately and intentionally failed to treat [Plaintiff], or
                                  11   delayed treatment” (id., Ex. B at 1). Despite the negative x-ray findings, Defendant Dr.
                                  12   Ahmed prescribed Plaintiff pain medication, investigated the cause of Plaintiff’s pain, and
Northern District of California
 United States District Court




                                  13   eventually referred Plaintiff for an MRI. None of these actions by Defendant Dr. Ahmed
                                  14   indicates deliberate indifference to Plaintiff’s medical needs. See McGuckin, 974 F.2d at
                                  15   1060.
                                  16           Similarly, the undisputed evidence shows that Defendant Dr. Kalisher responded
                                  17   appropriately to Plaintiff’s complaints of back pain. Defendant Dr. Kalisher was not
                                  18   Plaintiff’s primary care provider, and interacted with him only when she was “filling in for
                                  19   his regular primary care physician.” (Kalisher Decl. ¶¶ 6-7, 9.) During those interactions,
                                  20   she renewed a prescription for Tylenol with codeine, which Plaintiff conceded in the
                                  21   August 2017 Grievance helped to manage Plaintiff’s pain. (Id. ¶ 6.) She also continued
                                  22   prescriptions for Tylenol with codeine that had been written by Plaintiff’s regular
                                  23   providers. (Id. ¶¶ 7, 9.) That Defendant Dr. Kalisher renewed prescriptions that had been
                                  24   written by other doctors does not indicate deliberate indifference to Plaintiff’s medical
                                  25   needs. See McGuckin, 974 F.2d at 1060.
                                  26           Plaintiff’s claim appears to center on the fact that Defendant Drs. Ahmed and
                                  27   Kalisher were unable to diagnose his back problems and that an outside specialist was able
                                  28                                                  12
                                   1   do so. (See generally, Compl.) However, Plaintiff has failed to establish that Defendants’
                                   2   failure to diagnose the problems was due to deliberate indifference rather than medical
                                   3   malpractice or negligence, which are insufficient to make an Eighth Amendment violation.
                                   4   See Toguchi, 391 F.3d at 1060-61. A difference of opinion between a prisoner-patient and
                                   5   prison medical authorities regarding proper treatment does not amount to deliberate
                                   6   indifference. Franklin v. Oregon, 662 F.2d 1337, 1344 (9th Cir. 1981). In order to prevail
                                   7   on a claim involving choices between alternative courses of treatment, a plaintiff must
                                   8   show that the course of treatment the doctors chose was medically unacceptable under the
                                   9   circumstances and that they chose this course in conscious disregard of an excessive risk to
                                  10   the plaintiff’s health. Toguchi, 391 F.3d at 1058.
                                  11          In this case, other CTF medical staff concurred with Defendant Dr. Ahmed’s
                                  12   conclusions regarding the cause of Plaintiff’s pain. (See id. ¶¶ 10-25 (identifying two
Northern District of California
 United States District Court




                                  13   doctors and four nurses who agreed with Defendant Dr. Ahmed). Other medical staff
                                  14   repeatedly concluded that Plaintiff’s test results did not reveal any abnormalities. (Id. ¶¶
                                  15   10, 18.) Defendant Dr. Ahmed’s prescriptions were also renewed and continued by other
                                  16   CTF medical staff (see id. ¶¶ 10-12 (ibuprofen and Tylenol)). In addition to the four
                                  17   doctors who treated Plaintiff directly (Ahmed Decl. ¶¶ 10-25), and the reviews by
                                  18   Defendant Dr. Friederichs, Plaintiff’s medical records were reviewed by CTF’s Chief
                                  19   Medical Executive and (Compl. Ex. B at 20) and by the Deputy Director and Chief of
                                  20   California Correctional Health Care Services (id., Ex. B at 12, 30), all of whom agreed
                                  21   with the care being given to Plaintiff. In all, eight doctors reviewed and approved of
                                  22   Plaintiff’s treatment. (See id.) This does not suggest that the course of treatment followed
                                  23   by Defendant Dr. Ahmed was medically unacceptable, much less that he intentionally
                                  24   chose to pursue medically unacceptable treatment.
                                  25          In light of the fact that the first tests Defendant Dr. Ahmed ordered for Plaintiff
                                  26   revealed no abnormalities, that multiple doctors concurred with the treatment Defendant
                                  27   Dr. Ahmed ordered, and in light of the fact that Plaintiff repeatedly informed medical staff
                                  28                                                 13
                                   1   that he was continuing with his programming and even playing basketball (Ahmed Decl.
                                   2   ¶¶ 6, 7, 11), it cannot be said that Defendant Drs. Ahmed and Kalisher knew that Plaintiff
                                   3   was facing a substantial risk of serious harm and disregarded that risk by following a
                                   4   medically unacceptable path of treatment.
                                   5                 2. Defendant Dr. Friederichs
                                   6          Plaintiff’s deliberate indifference claim fails as to Defendant Dr. Friederichs.
                                   7          First, as the Court found, supra, Plaintiff has failed to show that the medical staff at
                                   8   CTF were deliberately indifferent to his medical needs.
                                   9          Second, as noted supra, Defendant Dr. Friederichs did not treat Plaintiff. Instead,
                                  10   Defendant Dr. Friederichs only reviewed Plaintiff’s administrative grievances. To the
                                  11   extent Plaintiff intends to state a claim based on Defendant Dr. Friederichs’s denial of
                                  12   Plaintiff’s grievances, denial of a grievance generally does not constitute a violation of a
Northern District of California
 United States District Court




                                  13   prisoner’s constitutional rights. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003)
                                  14   (“inmates lack a separate constitutional entitlement to a specific prison grievance
                                  15   procedure”). Indeed, the Ninth Circuit has repeatedly applied this principle to deliberate
                                  16   indifference claims. See Ross v. McGuinness, 471 F. App’x 608, 609 (9th Cir. 2012) (“To
                                  17   the extent that Ross contended that defendant McGuinness violated Ross’s constitutional
                                  18   rights in reviewing and responding to Ross’s grievance about his medical care, the district
                                  19   court properly granted summary judgment because such allegations cannot give rise to a §
                                  20   1983 claim.”) (citing Ramirez, 334 F.3d at 860); Gaither v. Sepulveda, 594 F. App’x 449,
                                  21   450 (9th Cir. 2015) (“The district court properly granted summary judgment on Gaither’s
                                  22   claim against Dr. Sepulveda because Gaither failed to raise a genuine dispute of material
                                  23   fact as to whether Dr. Sepulveda knew of and disregarded an excessive risk to Gaither’s
                                  24   health in denying his inmate appeals.”) (same); Nguyen v. Elam, 738 F. App’x 539, 540
                                  25   (9th Cir. 2018) (“To the extent Nguyen challenges the processing of his grievances
                                  26   regarding his medical needs, the district court properly dismissed such claims
                                  27   because ’inmates lack a separate constitutional entitlement to a specific ... grievance
                                  28                                                 14
                                   1   procedure.’”) (same).
                                   2            Third, Plaintiff’s claim against Defendant Dr. Friederichs may not even be
                                   3   exhausted. Plaintiff does not appear to have filed a grievance complaining of Defendant
                                   4   Dr. Friederichs’s actions in the first instance (see generally, Compl., Ex. B (mentioning
                                   5   Defendant Dr. Friederichs only at upper levels of review)), although California requires
                                   6   that an inmate name “all staff member(s) involved” and “describe their involvement in the
                                   7   issue” when an inmate first submits a grievance, see Cal. Code Regs. tit. 15, § 3084.2(a).
                                   8   Nor does it appear that prison officials addressed Plaintiff’s late-added allegations against
                                   9   Defendant Dr. Friederichs at later stages of the administrative appeals, as would be
                                  10   required to cure Plaintiff’s failure to exhaust. See Reyes v. Smith, 810 F.3d 654, 656, 658
                                  11   (9th Cir. 2016) (holding a plaintiff had exhausted his grievance, despite failing to name all
                                  12   staff members, where prison officials decided his claim on the merits at all levels of
Northern District of California
 United States District Court




                                  13   review). However, because Defendants did not raise this issue, and because plaintiff’s
                                  14   claim against Defendant Dr. Friederichs fails on the merits, the Court need not address this
                                  15   issue.
                                  16                  3. Conclusion Regarding Claims in the Complaint
                                  17            Based on the evidence presented, Defendants have shown that there is no genuine
                                  18   issue of material fact with respect to Plaintiff’s deliberate indifference claim against them.
                                  19   See Celotex Corp., 477 U.S. at 323. In response, Plaintiff has failed to point to specific
                                  20   facts showing that there is a genuine issue for trial, id. at 324, or identify with reasonable
                                  21   particularity the evidence that precludes summary judgment, Keenan, 91 F.3d at 1279.
                                  22   Accordingly, Defendants are entitled to judgment as a matter of law. Id.; Celotex Corp.,
                                  23   477 U.S. at 323.
                                  24                  4. Claim Added in the Opposition
                                  25            In his Opposition, Plaintiff adds a number of new facts which post-date the
                                  26   Complaint. Plaintiff represents that he was informed by a non-CTF doctor in consultation
                                  27   on August 20, 2018 that Plaintiff has a herniated disk, and that this has caused permanent
                                  28                                                  15
                                   1   nerve damage. (See Opp. at 5-6, 8; see also Opp., Exs. A-B.) Plaintiff also represents that
                                   2   the outside consultant who discovered the herniated disk has recommended surgery, which
                                   3   has yet to be performed. (See id.) The Court’s opinion does not reach a claim predicated
                                   4   on these new facts, for three reasons.
                                   5          First, the Complaint is entirely devoid of facts regarding surgery recommendations
                                   6   and a failure to provide surgery after such recommendations. (See generally, Compl.)
                                   7   Accordingly, Defendants did not receive “fair notice” that plaintiff intended to base a
                                   8   claim on these grounds. See Pickern v. Pier 1 Imports (U.S.), Inc., 457 F.3d 963, 969 (9th
                                   9   Cir. 2006) (affirming summary judgment where the complaint did not give fair notice of
                                  10   the factual basis for a claim raised for first time in opposition to summary judgment).
                                  11   Because Defendants had no notice that Plaintiff intended to base a claim on the lack of
                                  12   surgery following an outside consultant’s diagnosis, the Court will not consider this new
Northern District of California
 United States District Court




                                  13   theory raised for the first time in opposition to a summary judgment motion. See Quiroz v.
                                  14   Horel, 85 F. Supp. 3d 1115, 1126 n.8 (N.D. Cal. 2015) (rejecting a claim raised for the first
                                  15   time in opposition); see also Saif’ullah v. Cruzen, No. 15-CV-01739 LHK, 2017 WL
                                  16   4865601, at *3 (N.D. Cal. Oct. 26, 2017) (same), aff’d, 735 F. App’x 415 (9th Cir. 2018).
                                  17          Second, Plaintiff does not appear to have exhausted any claim predicated on these
                                  18   facts before filing suit. The Court notes that Plaintiff filed this lawsuit on April 17, 2018,
                                  19   but claims that he received the outside consultant’s diagnosis on August 20, 2018. (Opp.
                                  20   at 5.) Even if Plaintiff filed and exhausted administrative appeals related to CTF’s failure
                                  21   to act on the outside consultant’s diagnosis, those appeals would necessarily have been
                                  22   exhausted after this suit was filed. Under the PLRA, inmates must exhaust administrative
                                  23   remedies before filing suit:
                                  24                 McKinney held that the PLRA’s exhaustion requirement does
                                                     not allow a prisoner to file a complaint addressing non-
                                  25                 exhausted claims, even if the prisoner exhausts his
                                                     administrative remedies while his case is pending. . .
                                  26                 . Vaden held that a prisoner must exhaust his administrative
                                                     remedies before he tenders his complaint to the district court. .
                                  27                 . . Together, these cases stand for the proposition that a
                                  28                                                 16
                                                     prisoner must exhaust his administrative remedies for the
                                   1                 claims contained within his complaint before that complaint is
                                                     tendered to the district court.
                                   2

                                   3   Rhodes, 621 F.3d at 1004–05 (summarizing the pre-suit exhaustion requirement) (citations
                                   4   omitted). The Court therefore cannot consider this new, unexhausted claim in the instant
                                   5   lawsuit.
                                   6           Third and finally, Plaintiff fails to explain the involvement of Defendant Drs.
                                   7   Ahmed, Kalisher, and Friederichs in his treatment since August 20, 2018. Even if the
                                   8   Court were to reach Plaintiff’s new claim, it would fail as to the defendants named in the
                                   9   instant action.
                                  10          Accordingly, the Court does not consider Plaintiff’s new claim that CTF failed to
                                  11   provide surgery even after a consulting specialist recommended that Plaintiff be given
                                  12   surgery. Because Plaintiff’s new claim is not addressed in this order, Plaintiff is not
Northern District of California
 United States District Court




                                  13   procedurally precluded from filing this new claim at a later date, after he has properly
                                  14   exhausted his administrative remedies.
                                  15                                         CONCLUSION
                                  16          For the reasons stated above, Defendants’ motion for summary judgment, (Docket
                                  17   No. 17), is GRANTED. Plaintiff’s claims are DISMISSED with prejudice.
                                  18          This order terminates Docket No. 17.
                                  19          IT IS SO ORDERED.
                                  20            6/12/2019
                                       Dated: _____________________                       ________________________
                                                                                          EDWARD J. DAVILA
                                  21
                                                                                          United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                 17
